Name: 2004/739/CFSP:Political and Security Committee Decision BiH/3/2004 of 29 September 2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  defence;  management;  EU institutions and European civil service;  international security
 Date Published: 2004-10-28; 2006-06-07

 28.10.2004 EN Official Journal of the European Union L 325/64 POLITICAL AND SECURITY COMMITTEE DECISION BiH/3/2004 of 29 September 2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina (2004/739/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 25, third paragraph, thereof, Having regard to the Council Joint Action 2004/570/CFSP of 12 July 2004 on the European Union military operation in Bosnia and Herzegovina (1), and in particular Article 11(5) thereof, Whereas: (1) Under Article 11 of Joint Action 2004/570/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the setting up of a Committee of Contributors for the European Union military operation in Bosnia and Herzegovina. (2) The European Council Conclusions of Nice of 7, 8 and 9 December 2000 and Brussels of 24 and 25 October 2002 have laid down the arrangements for the participation of third States in crisis management operations and the setting-up of a Committee of Contributors. (3) The Committee of Contributors will play a key role in the day-to-day management of the operation; the Committee will be the main forum where contributing States collectively address questions relating to the employment of their forces in the operation; the Political and Security Committee, which exercises the political control and strategic direction of the operation, will take account of the views expressed by the Committee of Contributors. (4) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Therefore, Denmark does not participate in the financing of the operation. (5) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 Establishment A Committee of Contributors for the European Union military operation in Bosnia and Herzegovina (hereafter called the CoC) is hereby established. Article 2 Functions The terms of reference of the CoC are laid down in the European Council Conclusions of Nice (7, 8 and 9 December 2000) and Brussels (24 and 25 October 2002). Article 3 Composition 1. The CoC members shall be as follows:  those EU Member States which take part in EU operations conducted using NATO common assets and capabilities, and Denmark;  representatives of the third States participating in the operation and providing significant military contributions, as well as representatives of other third States, referred to in the Annex. 2. The DGEUMS and the EU Operation Commander are also entitled to attend or to be represented at the CoC meetings. Article 4 Chair In conformity with the Nice conclusions and without prejudice to the prerogatives of the Presidency, the CoC for this operation will be chaired by the Secretary General/High Representative or his representative in close consultation with the Presidency, assisted by the Chairman of the European Union Military Committee (CEUMC) or his representative. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a member. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The proceedings shall be circulated after each meeting. 3. Representatives of the Commission and other persons may be invited for relevant parts of the discussion, as appropriate. Article 6 Procedure 1. Except as provided in paragraph 3 and without prejudice to the competencies of the Political and Security Committee and the responsibilities of the EU Operation Commander,  unanimity of the representatives of States contributing to the operation shall apply when the CoC takes decisions on day-to-day management of the operation;  unanimity of the CoC members shall apply when the CoC makes recommendations on possible adjustments to operational planning, including possible adjustment to objectives. The abstention of a member shall not preclude unanimity. 2. The Chair shall establish that the majority of the representatives of States entitled to take part in the deliberations is present. 3. All procedural questions shall be settled by the simple majority of the members present at the meeting. 4. Denmark shall not take part in any decision of the Committee. Article 7 Confidentiality 1. The Council Security Regulations shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearances. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except insofar the CoC unanimously decides otherwise. Article 8 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 29 September 2004. For the Political and Security Committee The Chairperson A. HAMER (1) OJ L 252, 28.7.2004, p. 10. ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 3(1)  Argentina  Bulgaria  Canada  Chile  Morocco  New Zealand  Norway  Romania  Switzerland  Turkey